Citation Nr: 0019054	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  98-00 481 A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) January 30, 1986 decision 
following the September 22, 1983 Board decision which denied 
service connection for postoperative residuals of a right 
lower lobectomy for pulmonary tuberculosis.

(The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for 
pulmonary tuberculosis is the subject of a separate 
decision.)


REPRESENTATION

Moving Party Represented by:  James W. Stanley, Attorney


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from July 1952 to October 
1954.

This case comes before the Board on a July 1998 motion by the 
veteran as to clear and unmistakable error.  


FINDINGS OF FACT

1.  Service connection for the postoperative residuals of a 
right lower lobectomy for pulmonary tuberculosis was denied 
by the Board in September 22, 1983 and January 30, 1986 
decisions.  Reconsideration of the veteran's claim for 
service connection for the postoperative residuals of a right 
lower lobectomy for pulmonary tuberculosis was addressed by 
the Board in an April 14, 1987 decision.

2.  It is contended that service connection should be granted 
for postoperative residuals of a right lower lobectomy for 
pulmonary tuberculosis because the Board did not recognize 
that evidence of record at that time showed that tuberculosis 
was diagnosed while she was on active duty and was manifest 
within 3 years of separation.

3.  The Board's January 30, 1986 decision following the 
September 22, 1983 decision was supported by the evidence 
then of record, and it is not shown that either the facts or 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.



CONCLUSION OF LAW

The veteran's allegation of clear and unmistakable error in 
the January 30, 1986 decision following the September 22, 
1983 decision fails to meet the threshold pleading 
requirements for revision of the Board decision on grounds 
of clear and unmistakable error.  38 U.S.C.A. § 7111 (West 
Supp. 1999); 38 C.F.R. § 20.1404(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In 1983, the Board denied service connection for pulmonary 
tuberculosis.  The issue was revisited in 1986.  In 1986, it 
was determined that the appellant had not submitted new and 
material evidence.  In April 1987, the 1986 decision was 
reconsidered.  It was concluded that the 1986 decision did 
not involve obvious error of fact or law and that it remained 
a final decision.  The Board must note that the law regarding 
the effect of reconsideration was changed after the 1987 
decision.  

The veteran and her attorney argue that there was clear and 
unmistakable error in the Board decision of January 30, 1986, 
which followed the September 22, 1983 decision that denied 
veteran's claim for service connection for postoperative 
residuals of a right lower lobectomy for pulmonary 
tuberculosis.  According to the veteran's attorney, the Board 
decisions failed to recognize that evidence of record 
established that tuberculosis was diagnosed during service 
and manifest within 3 years of service.  

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 
(1999).  Pursuant to Section 20.1404(b) (1999), the motion 
alleging clear and unmistakable error in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions which fail to comply with the requirements 
set forth in this paragraph shall be denied.

The Board points out that review for CUE of a prior decision 
must be based on the record and the law that existed when the 
decision was made.  According to the United States Court of 
Appeals for Veterans Claims (Court), for CUE to exist either 
the correct facts, as they were known at that time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; the error must be undebatable and the 
sort which, had it not made, would have manifestly changed 
the outcome at the time it was made; and a determination that 
there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  A disagreement with how the Board evaluated the 
facts is inadequate to raise the claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

In this case, the correct facts, as set forth in the medical 
records and supplemental evidence assembled in the claims 
folder were before the Board.  This evidence demonstrates 
that Board decisions in 1983 and 1986 denied the veteran's 
claims for service connection for postoperative residual of a 
right lobectomy due to pulmonary tuberculosis and were final.  
The April 1987 Board decision found that the evidence before 
the Board at the time of the previous decisions did not 
involve obvious error of fact or law and thus, were 
consistent with and supported by the law then applicable.

After careful review of the evidence of record, the Board 
concludes that the veteran has not set forth specific 
allegations of error, either of fact or law, as to the 
January 30, 1986, or September 22, 1983 Board decisions.  The 
assertion that the Board failed to recognize that the 
evidence of record established that tuberculosis was 
diagnosed in service and manifest within 3 years thereof is 
not a specific contention of error of fact or law.  It 
appears that the veteran and her attorney may be making an 
allegation as to how the facts were weighed in the Board 
decisions, which cannot form the basis of a clear and 
unmistakable error claim.  See 38 C.F.R. § 20.1403(d)(3) 
(1999).

Therefore, the Board finds that the veteran has not set forth 
any bases for findings of error or any indication as to why 
the result of the January 30, 1986, and September 22, 1983 
Board decisions would have been different but for the alleged 
errors.  Accordingly, in the absence of allegations that set 
forth clearly and specifically alleged clear and unmistakable 
errors of fact or law in the Board decisions, the legal or 
factual bases for such allegations, and why the result would 
have been manifestly different but for the alleged error, the 
veteran's motion for revision of the January 30, 1986, and 
September 22, 1983 Board decisions is denied.  See 38 C.F.R. 
§ 20.1404(b).

The Board must also note that the attorney has argued that 
there was a well grounded claim and that it was error for the 
Board to substitute its judgment for that of a professional.  
However, a decision of whether there was clear and 
unmistakable error is based on the law in existence at the 
time of the decision.  The statute that established the 
requirement of a well grounded claim did not exit at the time 
of the decision(s) in question.  The attorney also cites to 
Court cases, including Colvin v. Derwinski, 1 Vet. App. 171 
(1990).  Neither the Court nor the holdings in the Court 
cases, including Colvin, existed at the time of the decisions 
in question.  The argument that there may be clear and 
unmistakable error based on a law that did not exist or 
decisions of the Court that did not yet exist is without 
merit.  We also note that the motion fails to address a 
regulation that was in existence at the time of the prior 
decision(s).  Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
Except where the statement of a private physician meets the 
requirements of § 3.326(d), the evidence must be verified by 
official examination prior to granting benefits (emphasis 
added).  38 C.F.R. § 3.157(b)(2) (1988).  (The provisions of 
38 C.F.R. § 3.157 had been substantially similar since 1972.)  
A Board decision that complies with a regulation is not 
clearly and unmistakably erroneous, even if that regulation 
is subsequently amended or changed by intervening law.  If 
the terms of the regulation are unambiguous, no further 
inquiry is required.  Cox v. West, 149 F.3d 1360 (Fed. Cir. 
1998); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).  The 
plain language at issue in the regulation can only be 
construed to mean that the statement of a private physician 
must be verified; otherwise benefits cannot be paid.  The 
parties have not identified such verification in the record 
and the requested granting of benefits would violate the 
plain meaning of section 3.157.  The same theory holds true 
for the appellant's own attempt to self diagnose tuberculosis 
during service.

The Board review reflects that the appellant attempted to 
have her service department records corrected thorough 
official channels.  The records were amended to reflect that 
patient was in intimate contact and repeatedly exposed to an 
active duty Air Force nurse who was diagnosed as having 
active advanced pulmonary tuberculosis and who was known to 
be highly infectious during September and October 1954.  
However, the service department did not accept that the 
appellant developed tuberculosis during service or that her 
disorder was related to service.  

The argument that the Board substituted its opinion for that 
of a private professional is incorrect, even if that were a 
basis for finding clear and unmistakable error in 1983 or 
1986 decisions.  In October 1983, the service department, in 
a detailed letter, concluded that "beyond reasonable doubt 
it can be established that the applicant did not contract 
tuberculosis from any tubercular contact while on active 
duty."  It is clear that the Board was presented with 
positive and negative evidence and the Board merely weighed 
the evidence.  A disagreement with how evidence is weighed 
may not serve as a basis to establish clear and unmistakable 
error.

The Court had another impact that addressed the adjudication 
of prior final decisions.  Discussing 38 C.F.R. § 19.194 and 
38 U.S.C.A. § 3008; when a claimant requests that a claim be 
reopened after an appellate decision and submits evidence in 
support thereof, a determination as to whether such evidence 
is new and material must be made and, if it is, whether it 
provides a new factual basis for allowing the claim.  The 
Court noted that while it is possible to read this regulation 
as requiring that the new evidence by itself must provide the 
new factual basis, such a reading would, in our view, be 
inconsistent with the statutory framework created by 38 
U.S.C.A. §§  4004(b) and 3008.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Board practice, identified in Manio, 
explains the 1983 and 1986 references to the absence of a new 
factual basis.   


ORDER

The motion for revision of the January 30, 1986 and September 
22, 1983 Board decisions, on the grounds of clear and 
unmistakable error is denied.



		
	H. N. SCHWARTZ
Member, Board of Veterans' Appeals


 



